7 N.Y.3d 842 (2006)
In the Matter of IMANI J., a Child Alleged to be Permanently Neglected.
MONIQUE J., Appellant;
CHILDREN'S AID SOCIETY et al., Respondents.
Court of Appeals of New York.
Submitted July 10, 2006.
Decided September 21, 2006.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Family Court's denial of appellant's motion to vacate the order of disposition, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.